UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                                 No. 99-20392




                           KIMBERLY DAGLE BIGGS,

                                                          Plaintiff-Appellee,

                                    VERSUS


                     THE CITY OF BAYTOWN; ET AL.,


                                                               Defendants,

             THE CITY OF BAYTOWN; MARVIN CURRIE, Officer,


                                                         Defendants-Appellees,

                  CHARLES SHAFFER, Chief of Police,


                                                         Defendant-Appellant.


             Appeal from the United States District Court
                  For the Southern District of Texas
                            (H-96-CV-1203)

                                 June 28, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

     After     reviewing   the    record   and   based    on   the   briefs   and

arguments of counsel, we are satisfied that the district court


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
correctly concluded that material issues of fact were presented on

Chief   Shaffer’s   qualified   immunity   defense   to   Biggs’   sex

discrimination claim under 42 U.S.C. § 1983.         Accordingly, the

appeal is dismissed for lack of jurisdiction.

     APPEAL DISMISSED.




                                  2